DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (KR20160141576) hereafter “Jee” in view of Oogami et al. (US 2005/0089751) hereafter “Oogami”.
Regarding claim 1, Jee discloses a modular current-limiting resistor (100) comprising: at least one unit module, wherein the unit module includes: a stack of plate resistors (200, ¶ [0033]), each plate resistor including a pair of coupling pieces (300), and a conductive line (230) extending between the coupling pieces (Fig. 3a). 
However Jee fails to disclose the conductive line formed integrally with the coupling pieces and also fails to disclose a pair of support frames respectively disposed on both opposing ends in a stacking direction of the plate resistors for supporting the stack of the plate resistors; a plurality of fasteners passing through one of the support frames and then the coupling pieces and then the other one of the support frames to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the conductive line and the coupling piece as one structure in order to simplify the assembly process, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).
Oogami teaches a battery structure which includes a pair of support frames (210 and 220) respectively disposed on both opposing ends in a stacking direction of the unit cells for supporting the stack of the unit cells; a plurality of fasteners (270, 275, 280, 285) passing through one of the support frames and then the coupling pieces and then the other one of the support frames to fasten the unit cells; and a plurality of conductive rings (260, 262, 264), each being disposed between adjacent cells, wherein the fastener passes through the conducive ring, wherein the conductive ring electrically connects conductive lines of the adjacent cells to each other (¶ [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jee’s device according to known methods to incorporate the teachings of Oogami to employ a known structure in the assembly in order to provide a reliable support for the stack of resistors.

Regarding claim 12, the combination of Jee and Oogami further teaches a frame (210 of Oogami) on which a plurality of unit modules spaced apart from each other are supported; and a plurality of busbars (260, 262, 264 of Oogami) sequentially and electrically connecting the unit modules to each other.
Regarding claim 13, the combination of Jee and Oogami further teaches the plate resistors are stacked in a horizontal direction to an installation face on which the frame is installed (Fig. 5 of Jee).

Claims 2, 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Oogami as applied in claim 1 above and further in view of Sik (KR20090123072).
Regarding claim 2, the combination of Jee and Oogami teaches most of the claim limitations except for the unit module further includes a plurality of insulating rings, each being disposed between adjacent plate resistors, wherein the fastener passes through the insulating ring, wherein the insulating ring electrically insulates the adjacent plate resistors from each other.
Sik teaches a resistor unit which includes a plurality of insulating rings (60), each being disposed between adjacent plate resistors (20), wherein the fastener (50) passes through the insulating ring, wherein the insulating ring electrically insulates the adjacent plate resistors from each other (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jee-Oogami’s device according to known methods to incorporate the teachings of Sik to employ a known structure in the assembly in order to provide a reliable insulation between the stack of resistors.
Regarding claim 4, Jee further teaches the pair of the coupling pieces respectively have free ends opposite to each other, wherein a pair of coupling holes into which the fastener is inserted extend through each of the pair of the coupling pieces, wherein the pair of coupling holes are spaced apart from each other (Fig. 3a).
Regarding claim 5, the combination of Jee and Oogami further teaches each conductive ring is inserted between adjacent plate resistors, and is disposed at a position corresponding to a position of each of a pair of fasteners arranged diagonally to each other (Fig. 3 of Oogami).
Regarding claim 10, the combination of Jee, Oogami and Sik further teaches the conductive ring and the insulating ring are in face-contact with the coupling piece (see claim 2 rejection).
Regarding claim 11, the combination of Jee and Oogami further teaches an outer face of the fastener is coated with an insulating material which is in contact with the coupling hole, wherein each fixing nut is coupled to each of both longitudinal ends of the fastener (¶ [0057] of Oogami).



Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to disclose or teach the fasteners include first to fourth fasteners, wherein the conductive ring is inserted between n-th and (n+1)-th plate resistors and at a position corresponding to a position of the first fastener, and the conductive ring is inserted between (n+1)-th and (n+2)-th plate resistors, and at a position corresponding to a position of the fourth fastener, such that the conductive rings are arranged so that the conductive lines of the plurality of the plate resistors constitute a single conductive line.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833